Citation Nr: 0114848	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from September 1947 to March 
1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's generalized anxiety disorder is productive of 
no more than occupational and social impairment due to mild 
or transient symptoms. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9400 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 10 percent evaluation assigned 
to his service connected generalized anxiety disorder is 
inadequate to reflect its current level of severity.  He 
notes that he has extreme fatigue and difficulty in 
concentrating, and he believes that these symptoms should be 
given additional consideration in the evaluation of his 
disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran was notified 
following the receipt of his February 1999 claim that he 
would be scheduled for a VA examination to determine the 
current severity of his disability.  The VA contacted the 
veteran by letter in May 1999 in order to inform him of the 
outcome of the May 1999 rating decision.  A copy of this 
decision was enclosed, which explained the basis for the 
veteran's evaluation.  The May 2000 statement of the case 
contained similar information, and also supplied the rating 
criteria for the veteran's disability and a more detailed 
explanation of the basis for his 10 percent evaluation.  The 
Board concludes that the discussions of the letters and the 
statement of the case sent to the veteran informed him of the 
type of evidence required to receive a higher evaluation, and 
that the VA's notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The Board notes that the veteran 
was afforded a VA psychiatric examination in April 1999 in 
order to determine the current severity of his disability.  
In the May 1999 notice of disagreement, the veteran noted 
that he was receiving regular treatment at a VA facility, and 
he enclosed the records of this treatment.  There are no 
other medical records that have been identified by the 
veteran that should be obtained by the VA before considering 
his appeal.  Therefore, as the veteran has been afforded a VA 
examination of his service connected disability and as all 
identified medical treatment records are contained in the 
claims folder, the Board must conclude that the duty to 
assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The record indicates that entitlement to service connection 
for anxiety reaction was established in a June 1950 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  The zero percent evaluation remained in effect 
until the veteran submitted his claim for an increased 
evaluation in February 1999, and the May 1999 rating decision 
on appeal increased the evaluation to the current 10 percent 
rating.  The May 1999 rating decision also recharacterized 
the veteran's disability as generalized anxiety disorder.  
The veteran submitted a notice of disagreement with this 
evaluation, and the current appeal ensued. 

The veteran's generalized anxiety disorder is evaluated under 
the general rating formula for mental disorders.  Under this 
formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms  
controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Code 9400.  

At the April 1999 VA psychiatric examination, the examiner 
indicated that the veteran's claims folder and medical 
records had been reviewed.  Hospitalization in service for 
the veteran's disability was noted.  However, he had not been 
hospitalized or treated since discharge from service, and was 
not currently in need of treatment.  The veteran had been 
married for 39 years.  He had retired from full-time 
employment at age 62, and then from part-time employment in 
1997.  The veteran currently complained that he was very 
worried about his physical condition, and did not think that 
he had long to live.  He had long felt that something 
dreadful would happen to him ever since the accident in 
service which led to the development of his disability.  On 
objective examination, the veteran was alert, well oriented, 
relevant, and coherent throughout the interview.  His affect 
was tense and anxious at times, and he became quite restless 
and excited as he narrated the story of his hospitalization 
and treatment.  He has had suicidal thoughts at times, and 
often wishes life would be over, but he is not suicidal or 
dangerous to himself or others.  The veteran was in control 
of his impulses, and his judgment, reasoning, and insight 
were adequate.  He was often quite worried, restless, and 
vaguely anticipating that something terrible may befall him 
or his loved ones.  He was also troubled by periods of 
extreme fatigue and difficulty in concentration.  The veteran 
was able to maintain his personal hygiene and perform all the 
basic activities of daily living with the assistance of his 
wife.  His memory and intellectual functioning were in the 
average range, and his speech was logical and goal directed.  
The veteran was mildly depressed and anxious, but his sleep 
and appetite were adequate.  The diagnoses included 
generalized anxiety disorder.  The examiner assigned the 
veteran a score of 70 on the Global Assessment of Functioning 
(GAF) scale.  

VA treatment records dated from March 1999 to March 2000 
indicate that the veteran was seen for the treatment of 
several disabilities, and show that he was seen on two 
occasions for psychotherapy for his generalized anxiety 
disorder.  In September 1999, the veteran was angry at the 
decisions rendered pertaining to the evaluation of his 
disability, as well as other decisions of the VA.  The 
October 1999 records show that the veteran was seen in order 
to clarify his diagnosis.  The examiner states that the 
history of the veteran's disability was discussed, as well as 
how his functioning was affected over his lifetime and how he 
felt at present.  He was able to socialize and participate in 
recreational activity at times, but he also suffered from 
significant problems with anxiety and depression.  In recent 
months, he had periods in which he expressed a desire to die 
rather than suffer any more physical pain as his medical 
prognosis worsened.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent for generalized anxiety disorder have not been 
met.  The April 1999 VA examination found that the veteran 
was mildly anxious and depressed.  He has experienced 
suicidal thoughts, but no ideations or plans, and was not 
dangerous to himself or others.  He was worried, restless, 
and vaguely anticipating that something terrible may befall 
him or his loved ones, and also experienced problems with 
fatigue and concentration.  The treatment records from 
September 1999 and October 1999 show that the veteran 
continued to experience similar symptoms.  There is no 
evidence of chronic sleep impairment, memory loss, or panic 
attacks.  The April 1999 examiner found that these symptoms 
represented a score on the GAF scale of 70.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "mild symptoms or some difficulty in social, 
occupational, or school functioning."  (Ibid.).  The Board 
finds that this is commensurate with the 10 percent 
evaluation awarded for occupational and social impairment due 
to mild or transient symptoms, and that this evaluation 
should be continued.  38 C.F.R. § 4.130, Code 9400.  






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

